 



AMENDMENT
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT (the “Amendment”) to the Employment Agreement by and between
Peter T. Sadowski (the “Employee”) and Fidelity National Financial, Inc. (the
“Company”), effective as of July 18, 2003 (the “Agreement”), is made effective
as of May 31, 2006, by and between the Company and the Employee.
WITNESSETH THAT
     WHEREAS, the Company and the Employee are parties to the Agreement
effective July 18, 2003 with a three year term ending July 17, 2006 (the
“Term”); and
     WHEREAS, Section 2 of the Agreement provides that the Term may be extended
at any time upon mutual agreement of the parties; and
     WHEREAS, the Company and the Employee desire to extend such Term through
December 31, 2006.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the Company and the Employee hereby agree as follows:

  1.   Section 2 of the Agreement shall be amended to read as follows:        
“2. Term. The term of this Agreement shall commence on the Effective Date and
end December 31, 2006, subject to prior termination as set forth in Section 7,
below (the “Term”). The Term may be extended at any time upon mutual agreement
of the parties.”

     All provisions of the Agreement not specifically mentioned in this
Amendment shall be considered modified to the extent necessary to be consistent
with the changes made by this Amendment. This Amendment may be executed in
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the Employee has hereunto set his hand and the Company
has caused this Amendment to be executed.

          FIDELITY NATIONAL FINANCIAL, INC.   PETER T. SADOWSKI
 
        /s/ William P. Foley, II   /s/ Peter T. Sadowski      
By:
  William P. Foley, II    
Title:
  Chief Executive Officer    

